Citation Nr: 1310673	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-44 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.

This matter came before the Board of  Veterans' Appeals (Board) on appeal from a decision of January 2009 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In July 2012, a Joint Motion for Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order partially vacating the Board's November 2011 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

In September 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and associated in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in July 2012 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

The Veteran was denied entitlement to an initial rating in excess of 10 percent for service-connected PTSD by the Board in November 2011.  

The JMR contended that at the December 2008 VA PTSD examination the Veteran stated he was currently receiving psychiatric treatment with "Ms. Shiel" and was in counseling with "Amy Bourne."  These treatment records have not been obtained and associated with the claims file for consideration in the Veteran's appeal.  The VA also failed to obtain the September 30, 2008, treatment record from the VA Medical Center in Manchester, New Hampshire, where the Veteran reportedly complained of symptoms related to his PTSD.

Therefore, pursuant to the JMR and the Court's July 2012 Order, the Board remands this matter for further development.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate private and VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment, namely records identified by the Veteran as treatment from "Ms. Shiel," "Amy Bourne," and the September 30, 2008, treatment record from the VA Medical Center in Manchester.

The Veteran should also be asked to identify any additional treatment received (VA or private) which the records that have not been associated with the claims file.  The Veteran should also be requested to submit any private and VA treatment records he has in his possession

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the records. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. Upon completion of the request for additional records, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


